Order entered August 16, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00474-CV

                      ISRAEL A. GONZALEZ, Appellant

                                         V.

                  TIMOTHY C. ABIGAIL, ET AL., Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-08247

                                      ORDER

      As directed to do so, appellant has filed written verification he has requested

the reporter’s record of hearings conducted on January 8, 2021 and March 26,

2021. In light of these circumstances, we ORDER Gina Udall, Official Court

Reporter for the 160th Judicial District Court, to file the requested records no later

than September 15, 2021.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE